DETAILED ACTION
	The amendment filed on 12-1-2020 is acknowledged. Claims 10 and 18-20 have been amended. Claims 10-26 are pending. Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 10-11 and 18-26 are currently under examination.

Claim Status Identifiers
	Claims 12 and 13 have improper claim status identifiers. Claims are either “withdrawn” or “previously presented”. Improper status identifiers must be corrected in any response to this Office action in order to be deemed fully responsive.

Claim Rejections Withdrawn
	The rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s traversal.  

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 24-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant argues:
1.  With regards to claim 22, the scope of the claim defines the immunogenic carrier molecule as the polypeptide which induces T-helper lymphocyte responses in humans.
2.  Given that the polypeptide of SEQ ID NO:10 is bacterial it is far more likely than not that a ≥ 35 amino acid peptide would be immunogenic in a human being.
3.  SEQ ID NO:49 (which has a high sequence identity to residues 28-439 of SEQ ID NO:10) has been shown to induce a protective immune response against Staphylococcus aureus.

Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, claim 22 is no longer part of the rejection.
With regard to Point 2, the instant claims require that the claimed variant not only be immunogenic but must elicit an adaptive immune response (claim 24); elicit an adaptive and/or Staphylococcus aureus (claim 25). Antigens are recognized by the host body by two distinct processes (1) by B cells and their surface antibodies (sIgM) and (2) by the T cell receptor on T cells. Although both B and T cells respond to the same antigen, they respond to different parts of the same molecule. Antibodies on the surface of B cells can recognize the tertiary structure of proteins. T cells require antigens that have been ingested and degraded into recognizable fragments by the antigen-presenting cells such as macrophages and dendritic cells (see figure below).

    PNG
    media_image1.png
    833
    790
    media_image1.png
    Greyscale

	Antibody (B cell) epitopes are characterized by the art as either continuous or discontinuous). T cell epitopes are continuous peptide fragments of a polypeptide or antigen that have been processed by an accessory cell. Consequently, any variation in the sequence could radically affect the ability of a given “antigen” to induce a specific immune response. 
With regard to Point 3, the genus of proteins having at least 95% identity to SEQ ID NO: 10 or having only 80 or more contiguous amino acids of SEQ ID NO:10 is large and is composed of structurally distinct variants. These includes variants of SEQ ID NO:10 that are generated by amino acid substitutions, deletions and insertions of one or more amino acids keeping in mind that for insertions and substitutions there are 20 amino acids to choose from. For example the instant claims encompass 9.31 x 1031 substitution mutants. Given the instant claims encompass deletion and insertional mutants as well as variants merely have a span of at least 80 contiguous amino acids in common with SEQ ID NO:10, the number of variants encompassed by the instant claims is immense. As clearly set forth in the rejection, the purpose of the written description requirement is broader than to merely explain how to ‘make and use’ [the invention] Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991).  The disclosure of only one member of the genus to which the claims are drawn is insufficient to describe the large and variant genus of proteins the scope of which is set forth above.  In such an unpredictable art, as set forth supra, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See Noelle v Lederman. 355 F. 3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and In re Alonso (Fed. Cir. 2008-1079).


As set forth previously, the rejected claims are drawn to compositions that elicit an adaptive immune response (claim 24); elicit an adaptive and/or cellular immune response (claim 26); or eliciting a protective immune response against Staphylococcus aureus (claim 25) comprising administering to the subject an effective amount of an polypeptide having at least 95% sequence identity to SEQ ID NO:10 or at least 95% sequence identity to a variants and fragments of the polypeptide of SEQ ID NO:10 comprising at least 80 contiguous amino acids. 
Furthermore, the genus of proteins having at least 95% identity to SEQ ID NO: 10 or having only 80 or more contiguous amino acids of SEQ ID NO:10 is large and is composed of structurally distinct variants. These includes variants of SEQ ID NO:10 that are generated by amino acid substitutions, deletions and insertions of one or more amino acids keeping in mind that for insertions and substitutions there are 20 amino acids to choose from.
The specification discloses SEQ ID NO: 10 corresponding to the SAR2716 protein. But is silent with regard to any of its immunological characteristics. Consequently, the specification as filed does not describe the common structure of the genus of fragments and variants of the SAR2716 protein such as the immunoepitope(s) that are critical for eliciting a given immune response. This description of such a common structure is important such that one of skill in the art would appreciate that as of the filing date Applicants have fully described the variants encompassed by the instant claims that are critical for eliciting a given immune response and; thus were in possession of the full scope of the instant invention. 
Furthermore, description of the immunoepitope(s) of SEQ ID NO: 10 of the time of filing, does not allow one of skill in the art to envision immunoepitopes of a polypeptide with up to 5% of the amino acid sequence variation to SEQ ID NO: 10 (sequences which can be mutated via deletion(s), substitution(s), insertions(s) or combinations thereof) or fragments thereof that which are able to raise any of the claimed immune responses.
The art recognizes that defining epitopes is not easy and there is a confusing divergence between the textbook definition of epitope and the definition that is in use in published descriptions of experimental investigations and that epitopes must be empirically determined (Greenspan et al, Nature Biotechnology 17:936-937, 1999). Antibody (B cell) epitopes are characterized by the art as either continuous or discontinuous). T cell epitopes are continuous peptide fragments of a polypeptide or antigen that have been processed by an accessory cell. Colman et al. (Research in Immunology 145: 33-36, 1994, p.33 column 2, p. 35 column 1) disclose that a single amino acid change in an antigen can effectively abolish the interaction with an antibody entirely and that a very conservative amino acid substitution may abolish antibody binding and a non-conservative amino substitution may have little effect in antibody binding.  This underlies the importance of the description of the immunoepitopes that are protective and which and where and how many changes can the immunoepitopes tolerate and still retain the ability to raise an immune response against Staphylococcus aureus bacterium. Houghten et al. (New Approaches to Immunization, Vaccines 86, Cold Spring Harbor Laboratory, p. 21-25, 1986) taught the criticality of individual amino acid residues and their positions in peptide antigen-antibody interactions.  Houghten et al state (see page 24):  "One could expect point mutations in the protein antigen to cause varying degrees of loss of protection, depending on the relative importance of the binding interaction of the altered residue.  A protein having multiple antigenic sites, multiple point mutations, or accumulated point mutations at key residues could create a new antigen that is precipitously or progressively unrecognizable by any of the antibodies in the polyclonal pool. 
Even though one could screen for said variants of SEQ ID NO:10 that elicit a given immune response, the courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features.  The written description requirement is separate and distinct from the enablement requirement (See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) and adequate written description requires more than a mere reference to a potential method for identifying candidate polypeptides. The purpose of the written description requirement is broader than to merely explain how to ‘make and use’ [the invention] Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991).  The disclosure of only one member of the genus to which the claims are drawn is insufficient to describe the large and variant genus of proteins the scope of which is set forth above.  In such an unpredictable art, as set forth supra, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See Noelle v Lederman. 355 F. 3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and In re Alonso (Fed. Cir. 2008-1079).
Moreover, claim 25 is drawn to compositions that elicit a protective immune response against Staphylococcus aureus (i.e. vaccines). To adequately describe the genus of vaccines, Applicant must adequately describe the immunoepitopes within the SAR2716 polypeptide that induce a protective immune response against Staphylococcus aureus. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of vaccines to which the claims are drawn, such as a correlation between the structure of the variant SAR2716 polypeptide (or fragments thereof) and its recited function (inducing a protective immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for antibody binding, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the binding specificity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the binding specificity of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of antibodies to which the claims refer; and accordingly the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. The term “vaccinate” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The instant specification has failed to teach or disclose vaccine compositions comprising the SAR2716 protein (or variants and fragments thereof) that are protective against infections caused by Staphylococcus aureus.   The specification fails to teach or disclose data that demonstrates that the claimed vaccines can provide protection against infections caused by Staphylococcus aureus. There is no disclosure of subjects that have been immunized with the claimed vaccines nor is there a disclosure of challenge studies that have been conducted to establish the claimed vaccines ability to provide protection against B. anthracis infections. The specification is limited to the ability of a homologue of SAR2716 (engendered by SEQ ID NO:49) which merely increases the survival if vaccinated mice. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed vaccines is not deemed representative of the genus of variants and fragments of the polypeptide of SEQ ID NO:10 to which the claims refer.


35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 10-11, 18, 20 and 24-26 under 35 U.S.C. 102(a)(1) as being anticipated by Meinke et al. (WO 02/059148) is maintained for reasons of record.
Applicant argues:
1.  Meinke et al. fails to teach a polypeptide having at least 95% sequence identity to SEQ ID NO:10.
2.  Meinke et al. discloses specific fragments as putative vaccine antigens and no other variants are disclosed.
3.  Meinke et al. fails to disclose that any of the suggested vaccines are capable of inducing useful immune responses.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Points 1 and 2, the instant claims merely require that claimed protein have at least 80 contiguous amino acids (or 95% thereof) in common with the polypeptide of SEQ ID NO:10. The polypeptide of Meinke et al. engendered by SEQ ID NO:62 meets those limitations.
	With regard to Point 3, Meinke et al. discloses their antigens (e.g. the polypeptide of SEQ ID NO:62) can be incorporated into vaccine preparations. Moreover, Applicant is reminded that only claim 25 requires that the claimed compositions induce a protective immune response. 
  	
As outlined previously, Meinke et al. disclose Staphylococcus aureus antigens with 94% sequence identity to SEQ ID NO:10 (see SEQ ID NO:62 and the alignment below) and a span of at least 80 contiguous amino acids of SEQ ID NO:10. Meinke et al. further disclose the use of their antigens (and fragments thereof) in vaccine preparations (see page 22) and that said preparations can comprise carriers and/or an adjuvant such as alum (see page 28). With respect to the specific immune responses set forth in claims 22 and 24-26, given the high degree of homology between the disclosed polypeptide and the claimed polypeptide it is deemed, in absence of evidence to the contrary, that they would necessarily possess the same immunological characteristics. Consequently, Meinke et al. anticipates all the limitations of the rejected claims.

Query Match             93.9%;  Score 2501;  DB 3;  Length 509;
  Best Local Similarity   93.1%;  
  Matches  474;  Conservative   21;  Mismatches   14;  Indels    0;  Gaps    0;

Qy          1 MRKFSRYAFTSMATVTLLSSLTPAALASDTNHKPATSDINFEITQKSDAVKALKELPKSE 60
              ||||||||||||| :||||:|:||||| |: :||| ||| ||:|||||||||||||||||
Db          1 MRKFSRYAFTSMAALTLLSTLSPAALAIDSKNKPANSDIKFEVTQKSDAVKALKELPKSE 60

Qy         61 NVKNHYQDYSVTDVKTDKKGFTHYTLQPSVDGVHAPDKEVKVHADKSGKVVLINGDTDAK 120
              |||| ||||:||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NVKNIYQDYAVTDVKTDKKGFTHYTLQPSVDGVHAPDKEVKVHADKSGKVVLINGDTDAK 120

Qy        121 KVKPTNKVTLSKDEAADKAFNAVKIDKNKAKNLQDDVIKENKVEIDGDSNKYIYNIELIT 180
              |||||||||||||:|||||| ||||||||||||:| ||||||||||||||||:||:||||
Db        121 KVKPTNKVTLSKDDAADKAFKAVKIDKNKAKNLKDKVIKENKVEIDGDSNKYVYNVELIT 180

Qy        181 VTPEISHWKVKIDADTGAVVEKTNLVKEAAATGTGKGVLGDTKDININSIDGGFSLEDLT 240
              |||||||||||||| || ::|| ||||||| || ||||||||||||||||||||||||||
Db        181 VTPEISHWKVKIDAQTGEILEKMNLVKEAAETGKGKGVLGDTKDININSIDGGFSLEDLT 240

Qy        241 HQGKLSAYNFNDQTGQATLITNEDENFVKDDQRAGVDANYYAKQTYDYYKNTFGRESYDN 300
              |||||||::|||||||||||||||||||||:|||||||||||||||||||:|||||||||
Db        241 HQGKLSAFSFNDQTGQATLITNEDENFVKDEQRAGVDANYYAKQTYDYYKDTFGRESYDN 300

Qy        301 HGSPIVSLTHVNHYGGQDNRNNAAWIGDKMIYGDGDGRTFTNLSGANDVVAHELTHGVTQ 360
               |||||||||||:||||||||||||||||||||||||||||:||||||||||||||||||
Db        301 QGSPIVSLTHVNNYGGQDNRNNAAWIGDKMIYGDGDGRTFTSLSGANDVVAHELTHGVTQ 360

Qy        361 ETANLEYKDQSGALNESFSDVFGYFVDDEDFLMGEDVYTPGKEGDALRSMSNPEQFGQPS 420
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||:
Db        361 ETANLEYKDQSGALNESFSDVFGYFVDDEDFLMGEDVYTPGKEGDALRSMSNPEQFGQPA 420

Qy        421 HMKDYVYTEKDNGGVHTNSGIPNKAAYNVIQAIGKSKSEQIYYRALTEYLTSNSNFKDCK 480
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HMKDYVFTEKDNGGVHTNSGIPNKAAYNVIQAIGKSKSEQIYYRALTEYLTSNSNFKDCK 480

Qy        481 DALYQAAKDLYDEQTAEQVYEAWNEVGVE 509
              |||||||||||||||||||||||||||||
Db        481 DALYQAAKDLYDEQTAEQVYEAWNEVGVE 509


The rejection of claims 10-11 and 18-26 under 35 U.S.C. 102(a)(1) as being anticipated by Masignani et al. (WO 02/094868 – IDS filed on 11-27-2019) is maintained for reasons of record.
Applicant argues:
1.  Masignani et al. fails to teach a polypeptide having at least 95% sequence identity to SEQ ID NO:10.
2.  Masignani et al. discloses specific fragments as putative vaccine antigens and no other variants are disclosed.
3.  Masignani et al. fails to disclose that any of the suggested vaccines are capable of inducing useful immune responses.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Points 1 and 2, the instant claims merely require that claimed protein have at least 80 contiguous amino acids (or 95% thereof) in common with the polypeptide of SEQ ID NO:10. The polypeptide of Meinke et al. engendered by SEQ ID NO:62 meets those limitations.
	With regard to Point 3, Meinke et al. discloses their antigens (e.g. the polypeptide of SEQ ID NO:62) can be incorporated into vaccine preparations. Moreover, Applicant is reminded that only claim 25 requires that the claimed compositions induce a protective immune response. 

	As outlined previously, Masignani et al. disclose Staphylococcus aureus antigens with 94% sequence identity to SEQ ID NO:10 and at least 80 contiguous amino acids of SEQ ID NO:10 (see SEQ ID NO:3868 and the alignment below). Masignani et al. further disclose the use of their antigens (and fragments thereof) in vaccine preparations (see abstract and page 3 for example) and that said preparations can comprise carriers (such as tetanus toxin) and/or an adjuvant such as alum (see page 23 for example). 
	With respect to the specific immune responses set forth in claims 22 and 24-26, given the high degree of homology between the disclosed polypeptide and the claimed polypeptide it is deemed, in absence of evidence to the contrary, that they would necessarily possess the same immunological characteristics. Consequently, Masignani et al. anticipates all the limitations of the rejected claims.
Query Match             93.7%;  Score 2497;  DB 3;  Length 509;
  Best Local Similarity   92.9%;  
  Matches  473;  Conservative   22;  Mismatches   14;  Indels    0;  Gaps    0;

Qy          1 MRKFSRYAFTSMATVTLLSSLTPAALASDTNHKPATSDINFEITQKSDAVKALKELPKSE 60
              :|||||||||||| :||||:|:||||| |: :||| ||| ||:|||||||||||||||||
Db          1 VRKFSRYAFTSMAALTLLSTLSPAALAIDSKNKPANSDIKFEVTQKSDAVKALKELPKSE 60

Qy         61 NVKNHYQDYSVTDVKTDKKGFTHYTLQPSVDGVHAPDKEVKVHADKSGKVVLINGDTDAK 120
              |||| ||||:||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NVKNIYQDYAVTDVKTDKKGFTHYTLQPSVDGVHAPDKEVKVHADKSGKVVLINGDTDAK 120

Qy        121 KVKPTNKVTLSKDEAADKAFNAVKIDKNKAKNLQDDVIKENKVEIDGDSNKYIYNIELIT 180
              |||||||||||||:|||||| ||||||||||||:| ||||||||||||||||:||:||||
Db        121 KVKPTNKVTLSKDDAADKAFKAVKIDKNKAKNLKDKVIKENKVEIDGDSNKYVYNVELIT 180

Qy        181 VTPEISHWKVKIDADTGAVVEKTNLVKEAAATGTGKGVLGDTKDININSIDGGFSLEDLT 240
              |||||||||||||| || ::|| ||||||| || ||||||||||||||||||||||||||
Db        181 VTPEISHWKVKIDAQTGEILEKMNLVKEAAETGKGKGVLGDTKDININSIDGGFSLEDLT 240

Qy        241 HQGKLSAYNFNDQTGQATLITNEDENFVKDDQRAGVDANYYAKQTYDYYKNTFGRESYDN 300
              |||||||::|||||||||||||||||||||:|||||||||||||||||||:|||||||||
Db        241 HQGKLSAFSFNDQTGQATLITNEDENFVKDEQRAGVDANYYAKQTYDYYKDTFGRESYDN 300

Qy        301 HGSPIVSLTHVNHYGGQDNRNNAAWIGDKMIYGDGDGRTFTNLSGANDVVAHELTHGVTQ 360
               |||||||||||:||||||||||||||||||||||||||||:||||||||||||||||||
Db        301 QGSPIVSLTHVNNYGGQDNRNNAAWIGDKMIYGDGDGRTFTSLSGANDVVAHELTHGVTQ 360

Qy        361 ETANLEYKDQSGALNESFSDVFGYFVDDEDFLMGEDVYTPGKEGDALRSMSNPEQFGQPS 420
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||:
Db        361 ETANLEYKDQSGALNESFSDVFGYFVDDEDFLMGEDVYTPGKEGDALRSMSNPEQFGQPA 420

Qy        421 HMKDYVYTEKDNGGVHTNSGIPNKAAYNVIQAIGKSKSEQIYYRALTEYLTSNSNFKDCK 480
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HMKDYVFTEKDNGGVHTNSGIPNKAAYNVIQAIGKSKSEQIYYRALTEYLTSNSNFKDCK 480

Qy        481 DALYQAAKDLYDEQTAEQVYEAWNEVGVE 509
              |||||||||||||||||||||||||||||
Db        481 DALYQAAKDLYDEQTAEQVYEAWNEVGVE 509

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 8, 2021